Case 4:20-cv-00202-AWA-DEM Document 1 Filed 12/31/20 Page 1 of 5 PageID# 1




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division

SOPHIA CARTER,

                               Plaintiff,

v.                                                             Civil Action No. 4:20cv202

R & B CORPORATION OF VIRGINIA,
d/b/a CREDIT CONTROL CORPORATION,

                               Defendant.

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                        INTRODUCTION

       1.      This is an action by a consumer alleging damages and declaratory relief for

Defendant’s violations of the Fair Debt Collections Practices Act (“FDCPA”), 15 U.S.C. §§1692

et seq., to redress illegal direct communication with the Plaintiff, a senior citizen, after being told

by counsel that she was represented by an attorney.

                                            JURISDICTION

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, and the FDCPA, 15

U.S.C. §1692k(d).

                                              PARTIES

       3.      Plaintiff Sophia Carter (“Ms. Carter”) is a natural person who resides in Virginia.

Ms. Carter is a consumer within the meaning of the FDCPA, as defined at 15 U.S.C. § 1692a(3).

       4.      Defendant R & B Corporation of Virginia,, d/b/a Credit Control Corporation

(“CCC”) is a Virginia corporation with its principal office located at 11821 Rocklanding Drive,

Newport News, Virginia, 23606. CCC has as its registered agent Thomas J. Bayne, Jr., the

president of the corporation, at 11821 Rocklanding Dr., P.O. Box 120568, Newport News,
Case 4:20-cv-00202-AWA-DEM Document 1 Filed 12/31/20 Page 2 of 5 PageID# 2




Virginia 23612. Terry C. Fuller is listed as the vice president of the corporation, and his address

is 225 Yukon St., Hampton, Virginia 23663. The principal purpose of its business is the

collection of consumer debt.

       5.      Defendant regularly collects or attempts to collect debts owed or due or asserted

to be owed or due another, and is a “debt collector” within the meaning of the FDCPA, as

defined at 15 U.S.C. § 1692a(6).

                                    STATEMENT OF FACTS

       6.      On or about March 25, 2020, CCC began attempting to collect from Ms. Carter a

debt that CCC alleged to be due and owing. A true and accurate copy of Defendant’s March 25,

2020 dunning letter1 is attached hereto as Exhibit 1.

       7.      The purported debt was a personal medical debt and was alleged by CCC to have

been incurred primarily for personal, family, or household purposes, bringing Defendant’s

collection efforts within the purview of the FDCPA. 15 U.S.C. § 1692a(5).

       8.      Being unable to pay the alleged debt due to extremely limited financial means,

Ms. Carter, a senior citizen, sought the assistance of legal aid attorneys at Legal Advocates for

Seniors and People with Disabilities (LASPD).

       9.      On May 8, 2020, LASPD supervising attorney Jeff Whitehead sent a letter by

facsimile to CCC advising CCC of LASPD’s representation of Ms. Carter and requesting that

CCC cease all further collection activities and direct all future communications to LASPD’s

office. A true and accurate copy of Mr. Whitehead’s May 8, 2020 letter is attached hereto

marked Exhibit 2.




1 A "dunning letter" is a letter demanding payment of a debt–i.e., a collection notice. DeCapri v. Law
Offices of Shapiro Brown & Alt, 2014 U.S. Dist. Lexis 131979, *1, n.1 (E.D. Va. 2014); Fariasantos v.


                                               Page 2
Case 4:20-cv-00202-AWA-DEM Document 1 Filed 12/31/20 Page 3 of 5 PageID# 3




       10.     A copy of the fax transmission report showing that the fax was successfully sent

is attached hereto as Exhibit 3.

       11.     CCC received Jeff Whitehead’s May 8, 2020 letter.

       12.     On or about September 16, 2020, CCC sent directly to Ms. Carter another

dunning letter attempting to collect the alleged debt. A true and accurate copy of the September

16, 2020 letter is attached hereto marked Exhibit 4.

       13.     Despite being advised by Mr. Whitehead that he represented Ms. Carter,

Defendant nevertheless continued to communicate with Ms. Carter directly, in violation of 15

U.S.C. § 1692c(a)(2).

       14.     CCC’s violations of the FDCPA were material because, although Ms. Carter had

been informed by counsel and believed that she had the right to refuse to pay this debt and to

demand that collection communications cease, CCC’s continued collection communication made

Plaintiff believe that her demand had been futile and that she did not have the rights Congress

had granted her under the FDCPA.

       15.     Here, CCC’s actions caused Ms. Carter to question whether she was still

represented by counsel as to this debt, whether she had the right to refuse to pay this debt and

whether she could demand that contact cease. This alarmed distressed and confused Ms. Carter.

       16.     As a result of the acts and omissions of Defendant, Ms. Carter has suffered actual

damages and injury, including but not limited to, stress, mental anguish and suffering, and

emotional distress.




Rosenberg & Assocs., LLC, 2 F. Supp. 3d 813, 816 (E.D. Va. 2014); Bicking v. Law Offices of Rubenstein
& Cogan, 783 F. Supp. 2d 841, 842, n.1 (E.D. Va. 2011).


                                               Page 3
Case 4:20-cv-00202-AWA-DEM Document 1 Filed 12/31/20 Page 4 of 5 PageID# 4




                                     COUNT ONE
                  VIOLATION OF THE FDCPA – 15 U.S.C. § 1692c(c)
                 Failure To Cease Communications And Cease Collections

       17.    The allegations of the foregoing paragraphs of the Complaint are incorporated by

reference.

       18.    Section 1692c(c) of the FDCPA prohibits a debt collector from communicating

with a consumer after a direction to cease communications, and from continuing to demand

payment of a debt that the consumer has indicated that they refuse to pay. See 15 U.S.C. §

1692c(c).

       19.    Here, the letter from Ms. Carter’s agent/attorney, LASPD, told Defendant to cease

communications and cease collections (Exhibit 2). By continuing to communicate regarding

collection of this debt (Exhibit 4), Defendant violated § 1692c(c) of the FDCPA.

       20.    Defendant’s violations of § 1692c(c) of the FDCPA render it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees, see 15 U.S.C. § 1692k.

                                    COUNT TWO
                     Violation Of § 1692c(a)(2) Of The FDCPA –
                Communicating With A Consumer Represented By Counsel

       21.    Plaintiff adopts and realleges Paragraphs 1-16.

       22.    Section 1692c(a)(2) of the FDCPA prohibits a debt collector from communicating

with a consumer if the debt collector knows the consumer is represented by an attorney with

respect to such debt and has knowledge of, or can readily ascertain, such attorney’s name and

address, see 15 U.S.C. § 1692c(a)(2).

       23.    Defendant knew that Ms. Carter was represented by counsel in connection with

her debt because her attorney at LASPD had informed Defendant, in writing, that Ms. Carter was

represented by counsel, and had directed a cessation of communications with Ms. Carter (Exhibit




                                             Page 4
Case 4:20-cv-00202-AWA-DEM Document 1 Filed 12/31/20 Page 5 of 5 PageID# 5




2). By sending a collection letter directly to Ms. Carter (Exhibit 4), despite being advised that

she was represented by counsel, Defendant violated § 1692c(a)(2) of the FDCPA.

       24.     Defendant’s violation of § 1692c(a)(2) of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees. See 15 U.S.C. § 1692k.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court grant the following relief:

       1.      Declaratory relief that the Defendant violated the Fair Debt Collection Practices

Act;

       2.      Award Plaintiff statutory damages and actual damages against the Defendant for

its violations of the Fair Debt Collection Practices Act;

       3.      Award Plaintiff reasonable attorneys’ fees against the Defendant for its violations

of the Fair Debt Collection Practices Act;

       4.      Award Plaintiff costs against the Defendant for its violations of the Fair Debt

Collection Practices Act;

       5.      Such other relief as may be just and proper.

TRIAL BY JURY IS DEMANDED

                                                        Respectfully submitted,
                                                        Sophia Carter
                                                        By Counsel

__s/___Dale W. Pittman_________________
By: Dale W. Pittman, VSB#15673
Counsel for Sophia Carter
THE LAW OFFICE OF DALE W. PITTMAN, P.C.
The Eliza Spotswood House
112-A West Tabb Street
Petersburg, VA 23803
(804) 861-6000
(804) 861-3368 (Fax)
dale@pittmanlawoffice.com



                                               Page 5
